                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

SAM KIRSCH,                                  §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §      CIVIL ACTION NO. 1:20-CV-01113-RP
                                             §
THE CITY OF AUSTIN, and                      §
ROLAN ROMAN RAST,                            §
                                             §
       Defendants.                           §

                    DEFENDANT ROLAN RAST’S ORIGINAL ANSWER

       Defendant Rolan Rast (“Rast”) files this Original Answer in response to the allegations

and causes of action asserted in the First Amended Complaint (Dkt. 4) filed by Plaintiff Sam

Kirsch (“Plaintiff”). Pursuant to Federal Rules of Civil Procedure 8 and 12, Rast would show the

Court as follows:

                                    ORIGINAL ANSWER

       Pursuant to Federal Rule of Civil Procedure 8(b), Rast responds to each of the specific

allegations made in Plaintiff’s First Amended Complaint as set forth below.       Any specific

allegation in the First Amended Complaint not addressed below is denied.

       Rast denies the allegations in the unnumbered preamble paragraph of the First Amended

Complaint under the header “Introduction,” in the “Table of Contents,” and in all other headers

in the First Amended Complaint.

       1.      Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 1, and therefore denies the same.

       2.      Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 2, and therefore denies the same.
        3.     With respect to the allegations in Paragraph 3, Rast admits that he is police officer

employed by the City of Austin Police Department, and otherwise denies the remaining

allegations.

        4.     Rast admits the allegations in Paragraph 4.

        5.     Rast admits the allegations in Paragraph 5 as to him, but is without sufficient

knowledge to form a belief as to the truth of the remaining allegations, and therefore denies the

same.

        6.     Rast admits the allegation in Paragraph 6 that the Court has personal jurisdiction

over him, and otherwise denies the remaining allegations.

        7.     Rast admits the allegation in Paragraph 7 that the Court has venue over the

lawsuit, and otherwise denies the remaining allegations.

        8.     Rast denies the general allegation in Paragraph 8 about “protestors” being

“peaceful.” Rast is without sufficient knowledge to form a belief as to the truth of the remaining

allegations in Paragraph 8, and therefore denies the same.

        9.     Rast denies the allegations in Paragraph 9.

        10.    Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 10, and therefore denies the same.

        11.    Rast denies the allegation in Paragraph 11 that he shot Plaintiff. Rast is without

sufficient knowledge to form a belief as to the truth of the remaining allegations in Paragraph 11,

and therefore denies the same.

        12.    Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 12, and therefore denies the same.




                                                 2
       13.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 13, and therefore denies the same.

       14.     Rast denies the allegation in Paragraph 14 that he shot Plaintiff. Rast is without

sufficient knowledge to form a belief as to the truth of the remaining allegations in Paragraph 14,

and therefore denies the same.

       15.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 15, and therefore denies the same.

       16.     Rast denies the allegation in Paragraph 16 that he used “excessive and unjustified

use of force.” Rast is without sufficient knowledge to form a belief as to the truth of the

remaining allegations in Paragraph 16, and therefore denies the same.

       17.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 17, and therefore denies the same.

       18.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 18, and therefore denies the same.

       19.     Rast denies the allegations in Paragraph 19.

       20.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 20, and therefore denies the same.

       21.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 21, and therefore denies the same.

       22.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 22, and therefore denies the same.

       23.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 23, and therefore denies the same.



                                                3
       24.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 24, and therefore denies the same.

       25.     Rast incorporates his responses above in response to Paragraph 25.

       26.     No response is required to Paragraph 26, as it does not contain any factual

allegations.

       27.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 27, and therefore denies the same.

       28.     Rast denies the allegations in Paragraph 28.

       29.     Rast incorporates his responses above in response to Paragraph 29.

       30.     No response is required to Paragraph 30, as it does not contain any factual

allegations.

       31.     Rast denies the allegations in Paragraph 31.

       32.     Rast incorporates his responses above in response to Paragraph 32.

       33.     Rast denies the allegations in Paragraph 33.

       34.     Rast incorporates his responses above in response to Paragraph 34.

       35.     No response is required to Paragraph 35, as it does not contain any factual

allegations.

       36.     Rast denies the allegations in Paragraph 36.

       37.     Rast denies the allegations in Paragraph 37.

       38.     Rast denies the allegations in Paragraph 38.

       39.     Rast denies the allegations in Paragraph 39.

       40.     Rast incorporates his responses above in response to Paragraph 40.




                                                4
       41.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 41, and therefore denies the same.

       42.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 42, and therefore denies the same.

       43.     Rast incorporates his responses above in response to Paragraph 43.

       44.     Rast is without sufficient knowledge to form a belief as to the truth of the

allegations in Paragraph 44, and therefore denies the same.

       45.     No response is required to Paragraph 45, as it does not contain any factual

allegations.

       46.     To the extent any response is required, Rast denies the allegations in Paragraph

46, and denies that Plaintiff has any valid or supportable basis for any recovery from him.




                                                5
                                 AFFIRMATIVE DEFENSES

       1.      Rast asserts the defense of qualified immunity. Specifically, any and all actions

by Rast that may be the subject of Plaintiff’s claims did not violate clearly established statutory

or constitutional rights of Plaintiff about which a reasonable person would have known.

       2.      Rast asserts the defense of official immunity. Specifically, any and all actions by

Rast that may be the subject of Plaintiff’s claims involved discretionary duties within the scope

of Rast’s authority performed in good faith.

       3.      Rast reserves the right to assert additional affirmative defenses in accordance with

the Federal Rules of Civil Procedure and any orders of this Court.

                                            PRAYER

       Rast respectfully requests that the Court deny all relief requested by Plaintiff; enter a

take-nothing judgment in favor of Rast; award Rast his costs; and award Rast any further relief to

which he may show himself to be entitled.


                                                     Respectfully submitted,

                                                     BUTLER SNOW LLP

                                                     By: /s/ Karson Thompson
                                                        Eric J.R. Nichols
                                                        State Bar No. 14994900
                                                        eric.nichols@butlersnow.com
                                                        Karson Thompson
                                                        State Bar No. 24083966
                                                        karson.thompson@butlersnow.com
                                                        1400 Lavaca Street, Suite 1000
                                                        Austin, Texas 78701
                                                        Tel: (737) 802-1800
                                                        Fax: (737) 802-1801

                                                         ATTORNEYS FOR DEFENDANT
                                                         ROLAN RAST



                                                6
                                CERTIFICATE OF SERVICE

        I hereby certify that on March 26, 2021, a true and correct copy of the foregoing
document was served on all counsel of record by filing with the Court’s CM/ECF system, as well
as by sending a copy to lead counsel by email.

                                                  /s/ Karson Thompson
                                                  Karson Thompson




                                              7
